The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Please note that the Examiner in the Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Dennis Heyer in Art Unit 1628 (Contact Information is provided below).


Status of Claims
Claims 21 – 40 are currently pending.

Priority
This application 16/472,882, filed 06/23/2019 is a national stage entry of PCT/AU2017/051439, International Filing Date: 12/21/2017.  PCT/AU2017/051439claims foreign priority to 2016905362, filed 12/23/2016.

Election/Restrictions
Acknowledgement is made of Applicant’s election, with traverse, in the response filed December 15, 2020, cancer (Claim 22) and angiosarcoma (Claim 24) as disease and disorder species.
Applicant’s traverses the specie election requirement for the following reasons:



Applicant’s response is acknowledged but is moot in view of the phone conversation with Applicant representative Nick Smith on March 2, 2021 further requiring election of a single compound specie.
In said phone conversation, Applicant elected, with traverse, the compound disclosed in the specification as Sm4, having the structure shown below:

    PNG
    media_image1.png
    162
    248
    media_image1.png
    Greyscale

which corresponds to a compound of Formula 1 wherein R1 = OH, R2 = CO2H, R3 = LA wherein L = the C2-alkyl group ethyl and A = 2-naphthyl; and R4 = R5 = H.
The basis for requiring a compound specie election in combination with the specie election requirement set forth in the Office Action mailed 9/15/2020 is described below.
This application contains claims directed to more than one species of the generic invention. 
This application is drawn to a method of treatment or prevention of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, comprising administering to a subject an effective amount of a compound of Formula 1: contains claims directed to more than one species of the generic invention.  
et al. disclose, in WO2001074753 (published: November 10, 2001; IDS Dated 6/23/2019, Foreign Patent Cite No. 4), lunularic acid derivatives suitable as chemopreventive agents, wherein said derivatives can be administered as part of a medicament for the prevention of cancer diseases; and can also be used as support medication before, during or after tumor therapy (surgery, radiation and / or chemotherapy). Gerhäuser discloses the compound EC-1 (structure shown below) as one of two compounds that are “very preferred”.  

    PNG
    media_image2.png
    259
    255
    media_image2.png
    Greyscale

The compound EC-1 corresponds to a compound of instant Formula 1 wherein R1 = OH, R2 = CO2H, R3 = LA wherein L = the C2-alkyl group ethyl and A = phenyl; and R4 = R5 = H.  
Gerhäuser discloses substances with chemopreventive properties are anti-tumor and anti-proliferative, which are reasonably construed as falling within the scope of treatment or prevention of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition.  Gerhäuser discloses the chemopreventive (e.g. antiestrogenic) effect of compounds in vitro in the Ishikawa human endometrial (cervical) adenocarcinoma cell line in vitro activity of compounds.  As evidenced by Eskander et al. in Therapeutic Advances in Medical Oncology 6(6), 280 – 292 (2014), cervical cancer falls within the scope of an angiogenesis-related disease.  

As noted above, Applicant has elected the compound specie having the structure of Sm4 (i.e. a single, disclosed compound of Formula 1, such that each of a single, R1 –R5 = H define a single molecule (specie “a”), and angiosarcoma (specie “b”) as an angiogenesis-related disease specie.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features in that each species contains a distinct moiety such that species is of a dissimilar nature.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 21 – 40 are under examination in the instant office action. 



 Claim Rejections – Improper Markush Group
Claims 21 – 40 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or 
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Claim 21 is drawn to a method of treatment or prevention of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition (reasonably construed as intended to mean any disease or disorder).  It is noted that the language “preventing” or “prevention”, when construed in the broadest reasonable meaning, is taken to include subjects (i.e. a patient population) that have not yet developed an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition.  The language “treating” or “treatment”, when construed in the broadest reasonable meaning, is taken to include only those subjects (i.e. a patient population) that have developed detectable symptoms of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition.  
The Markush grouping “treatment” and “prevention” do not share a common use, and is therefore improper, because the patient populations to which each disease, disorder or condition specie is directed, do not overlap in scope.
Further, the diseases defined in Claims 22 – 24 as being angiogenesis and/or lymphangiogenesis-related, and SOX18 dependent encompasses a wide variety of alternative renal, ophthalmic or cancer diseases, disorders or conditions, which are SOX18-dependent.   Said diseases, disorders or conditions are in different recognized disease classes and are directed to distinct patient populations.  As such the 
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
In order to overcome this rejection, Applicant may amend claim 21 by deleting either the word “prevention” or the word “treatment” in order that the disease or disorder species share a common use, “treatment” or “prevention”; and amend the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition to either a) cancer, b) renal disease, disorder or condition; or c) ophthalmic disease, disorder or condition.


Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 26 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recited the language “an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition”.  The term ‘related’ is a relative term and it is unclear to the Examiner what degree of how closely related a disease, disorder or condition is required in order to qualify as an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition.  While a measurement of angiogenesis and/or lymphangiogenesis per se is not considered indefinite, the claims do not recite a measurable range from which one of ordinary skill can ascertain whether said measured values of angiogenesis and/or lymphangiogenesis of any specific disease, disorder or condition are within the scope of ‘related’.  The term "related" is not defined by the claim nor is the term described in the specification in a manner such that one of ordinary skill in the art would understand which diseases, disorders or conditions are “related” to angiogenesis and/or lymphangiogenesis. 
Accordingly, the claim is indefinite because it is unclear what diseases, disorders or conditions fall inside or outside the metes and bounds of those related to angiogenesis and/or lymphangiogenesis. 
For the purpose of examination on the merits, any prior art teaching of the specific forms of cancer recited in instant Claim 24 will be considered to meet the limitation of “angiogenesis and/or lymphangiogenesis-related”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a Scope of Enablement Rejection.  
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treatment or prevention of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition comprising administering to a subject an effective amount of a compound of Formula 1 as recited in Claim 21.  Claims 22 – 31 further limit the method of treatment or prevention of an angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, those diseases, disorders or conditions that are SOX18- dependent and is selected from the group consisting of cancer, ophthalmic disease, disorder or condition, a renal disease, disorder or condition, atherosclerosis, or hypotrichosis-lymphedema-telangiectasia any putative angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, and b) compounds of Formula 1 can treat or prevent any putative angiogenesis and/or lymphangiogenesis-related disease, disorder or condition that is SOX18-dependent.   
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
First, it should be noted that there are hundreds of different types of cancer. MedicineNet.com (http://www.medterms.com, 2004) defines cancer as "an abnormal growth of cells which tend to proliferate in an uncontrolled way and in some cases to metastasize (spread)". Furthermore it is defined as "not one disease. It is a group of more than 100 different and distinctive diseases."
It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.
The treatment of cancer generally cannot possibly be considered enabled.  As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The prior art recognizes that there never has been a compound capable of treating cancers generally. "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way" (In re Application of Hozumi et al., 226 USPQ 353). There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. Even compounds which display promising in vitro results have been unsuccessful when assayed in vivo because of the complexity of the disease mechanisms by which different cancers operate.
With respect to the limitation drawn to any “angiogenesis and/or lymphangiogenesis-related disease, disorder or condition”, Berger et al. discloses in Nature Reviews Cancer volume 8, pages 592–603 (2008), “in some cases (both in humans and in mouse models of cancer) anti-angiogenic therapies produce initial 
Additional evidence of unpredictability in the art is provided by Kamb, A.  in Nature Reviews 4, 161 – 165 (2005) in a reference entitled: What’s wrong with our cancer models?  Kamb discloses that “standard models for testing cancer drugs include cultured human tumour cell lines, and rodent xenografts that comprise many of the same human lines grown subcutaneously in immuno-compromised animals (TABLE 3). One problem with these models is the artificial nature of tumour cell lines that are typically passaged for many generations in culture, and which might not be representative of the tumour in its native state. Cells in culture lack the architectural and cellular complexity of real tumours, which incorporate inflammatory cells, vasculature and other stromal components. Xenografts have some stroma, but it is murine, not 
Further, the unpredictability in treating cancer generally, is also found in those cancers that are putatively, “angiogenesis-related”, and would be expected to extend to those renal and ophthalmic diseases, disorders and conditions that are “angiogenesis-related”.
With respect to the elected disease, the proliferative disease (a ‘cancer’) “angiosarcoma, as discussed in Angiosarcoma at http://web.archive.org/web/ 20151110114646/https://emedicine.medscape.com/article/276512-overview, an angiosarcoma (AS) is an uncommon malignant neoplasm characterized by rapidly proliferating, extensively infiltrating anaplastic cells derived from blood vessels and lining irregular blood-filled spaces. Specialists apply the term angiosarcoma to a wide range of malignant endothelial vascular neoplasms that affect a variety of sites.  Angiosarcomas are aggressive and tend to recur locally, spread widely, and have a high rate of lymph node and systemic metastases.  The rate of tumor-related death is high.
With respect to the limitation that the diseases, disorders or conditions that are treated or prevented be ‘SOX18-dependent’, the specification fails to disclose any limitation definition of ‘SOX18-dependent’.  However, this limitation is reasonably some measurable amount of SOX18.  The issue at hand therefore is whether the art would predict that inhibition of a specific protein expressed in a subject having the angiogenesis and/or lymphangiogenesis-related disease, disorder or condition cancer would lead to treatment or prevention of said disease, disorder or condition.  Iqbal discloses in Molecular Biology International Volume 2014, pages 1 – 9; the therapeutic implications of overexpression of human epidermal growth factor receptor 2 (HER2) in cancers.  Iqbal discloses that amplification or overexpression of HER2 occurs in approximately 15–30% of breast cancers and 10–30% of gastric/gastroesophageal cancers and serves as a prognostic and predictive biomarker.  Iqbal discloses that HER2 overexpression has also been seen in other cancers like ovary, endometrium, bladder, lung, colon, and head and neck.  Iqbal discloses that the introduction of HER2 directed therapies has dramatically influenced the outcome of patients with HER2 positive breast and gastric/gastroesophageal cancers; however, the results have been proved disappointing in other HER2 overexpressing cancers (Abstract, Emphasis added).  Accordingly, in view of the lack of a strong correlation between inhibition of HER2 and the successful treatment of cancers that are all, arguably HER2-dependent, it would be highly unpredictable, absent additional evidence, whether the compounds of Formula 1 would effectively treat or prevent all of the claimed SOX18-dependent diseases, disorders or conditions.
Finally, the unpredictability in the treatment of cancer, and those diseases, conditions and disorders and those renal and ophthalmic diseases, disorders and prevention of any of said diseases, disorders and conditions.  
 (5) The relative skill of those in the art: 
The level of skill in the art of treatment or prevention of angiogenesis and/or lymphangiogenesis-related disease, disorder or condition is high, with the skilled artisan typically possessing an advanced degree such as a Ph.D. or MD. However, due to the unpredictability in the pharmaceutical art (specifically with respect to treatment or prevention of all cancers generally, and, more specifically, angiosarcomas), as discussed above, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compound exhibits the desired pharmacological activity.Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment and prevention of these disease, disorders and conditions, as a result necessitating one of skill to perform an exhaustive search for which compounds of the instant claims will be useful in order to practice the claimed invention.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity.  The specification provides a listing of putative angiogenesis and/or lymphangiogenesis-related diseases, disorders or conditions.  Applicant considers treatable or preventable with compounds of Formula 1; and data in in vitro.  
The specification discloses that Sm4 increases survival and reduces lung metastases and increases survival in BALB/c mice inoculated with metastatic 4T1.2 mammary carcinoma cells, a cell line disclosed as expressing SOX18.  
Thus, the issue becomes whether the skilled artisan would conclude that data providing evidence that 44 compounds in the broadly claimed genus are effective to inhibit SOX18-DNA binding and 14 compounds (Sm1 – Sm14) that inhibit SOX18-dependent transactivation in vitro is sufficient to extrapolate to the use of millions of different compounds, having substantially different structures, for the treatment of entire classes of diseases which have been notoriously difficult to treat or prevent.  Receptor activity is generally unpredictable (see Iqbal, above) and the data provided is insufficient for one of ordinary skill in the art to extrapolate to the full scope of the claimed angiogenesis and/or lymphangiogenesis-related diseases, disorders and conditions, even those that are SOX18-dependent.
The disclosure does not provide how this in vitro data correlates to the treatment of the assorted diseases claimed. See MPEP 2164.02 ("The issue of "correlation" is related to the issue of the presence or absence of working examples. "Correlation" as used herein refers to the relationship between in vitro ... assays and a disclosed or a claimed method of use. An in vitro ... example, in the specification, in effect, constitutes a "working example" if that example "correlates with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute "working examples." ... For a claimed genus, representative examples together with a statement 
It is further noted that even if there were a nexus for the treatment or prevention of the elected form of cancer, angiosarcoma with the elected compound of Formula 1 (Sm4) all cancers recited that are inhibitors of SOX18 cancer with this receptor activity, there is still no evidence that compounds of Formula 1 could be administered to effectively treat or prevent the onset of, any cancer (much less any of the other angiogenesis and/or lymphangiogenesis-related diseases, disorders or conditions), nor is there any direction as to the patient population to which the compounds of Formula 1 would have to be administered to have the preventative effect.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the predictability of treating or preventing any angiogenesis and/or lymphangiogenesis-related disease, disorder or condition, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims. 

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngren et al. in Breast Cancer Research and Treatment 94:37 – 46 (2005) as evidenced by Zhang et al. in Oncology Reports 35:3721 – 3727 (2016).
This rejection is based on the patient population for the embodiment in the Claims drawn to both ‘”treatment” and “prevention”.
Youngren teaches the anti-cancer activity of nordihydroguaiaretic acid (NDGA) in vitro in MCF-7 human breast adenocarcinoma cancer cells and MCNeuA cells (as evidenced by Zhang a mammary (breast) carcinoma cell line derived from a transgenic mouse, and in vivo in mice (decreased growth rate of MCNeuA cells) (Abstract). 

    PNG
    media_image3.png
    263
    611
    media_image3.png
    Greyscale

NDGA corresponds to a compound of instant Formula 1 wherein R1 = OH, R2 = H, R3 = LA, wherein L = C6 alkyl and A = substituted phenyl.  It is noted that, as 
Youngren is silent with respect to whether the method of inhibiting breast carcinoma cells by NDGA are “SOX18-dependent”, as required by instant Claim 22.  However, as evidenced by Figure 1 of Zhang, SOX18 is highly expressed in human breast cancer cell lines, including the breast carcinoma MCF-7 cell line, and that suppression of SOX18 by siRNA inhibits cell growth and invasion in breast cancer cells.   
Accordingly, as evidenced by Zhang, the breast carcinoma treated by NDGA in the method of Youngren is considered SOX18-dependent and would therefore exhibit, following administration of NDGA, each of the functional outcomes recited in instant Claims 25 – 31, absent evidence to the contrary.  As discussed in MPEP 2112(IV), because the Examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), the burden is properly shifted to Applicant to prove otherwise by specific evidence.
Moreover, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
any subject, is taken to meet the recited administration step as applied to the same patient population.
Thus, administration of the compound NDGA, at the dose taught by Youngren meets the limitation of the recited administration step (compound and patient population), and thus anticipates the claimed method of preventing angiosarcoma.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
 Claims 21 – 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerhäuser et al. in WO2001074753 (published: November 10, 2001; IDS Dated 6/23/2019, Foreign Patent Cite No. 4) as evidenced by Eskander et al. in Therapeutic Advances in Medical Oncology 6(6), 280 – 292 (2014) and Petrovic et al. in PLOS One 1 – 21 (2015); DOI:10.1371/journal.pone.0143591.
Gerhäuser teaches lunularic acid derivatives suitable as chemopreventive agents, wherein said derivatives can be administered as part of a medicament for the prevention of cancer diseases; and can also be used as support medication before, during or after tumor therapy (surgery, radiation and/or chemotherapy). Gerhäuser discloses the compound EC-1 (structure shown below) as one of two compounds that are “very preferred”.  

    PNG
    media_image2.png
    259
    255
    media_image2.png
    Greyscale

The compound EC-1 corresponds to a compound of instant Formula 1 wherein R1 = OH, R2 = CO2H, R3 = LA wherein L = the C2-alkyl group ethyl and A = phenyl; and R4 = R5 = H.  
Gerhäuser teaches the elected compound Sm4, disclosed in Gerhäuser as EC-32
et al. in Therapeutic Advances in Medical Oncology 6(6), 280 – 292 (2014), cervical cancer falls within the scope of an angiogenesis-related disease.  
Gerhäuser discloses the chemopreventive (e.g. antiestrogenic) effect of compounds in vitro in the Ishikawa human endometrial (cervical) adenocarcinoma cell line in vitro activity of compounds.  
Gerhäuser is silent with respect to whether the anti-tumor and anti-proliferative effects of lunularic acid derivatives. e.g. EC-1 in endometrial (cervical) adenocarcinoma cell line is “SOX18-dependent”, as required by instant Claim 22, 
However, as evidenced by Petrovic, the SOX18 gene is not restricted to endothelium of accompanying blood and lymphatic vessels, but in tumor cells as well; and that the human SOX18 gene is a target gene of Hedgehog signaling in cervical carcinoma cell lines.  
Accordingly, as evidenced by Petrovic, and absent a limiting definition in the specification of the term “SOX18-dependent”, cervical carcinoma cell lines, e.g. the Ishikawa cervical carcinoma cell line, is taken to be SOX18-dependent, and would therefore exhibit, following administration of lunularic acid derivatives, e.g. EC-1, each of the functional outcomes recited in instant Claims 25 – 31, absent evidence to the contrary.  As discussed in MPEP 2112(IV), because the Examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), the burden is properly shifted to Applicant to prove otherwise by specific evidence.
Moreover, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer the compound designated as EC-1 to treat a subject having cervical cancer.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Gerhäuser teaches EC-1 is antiestrogenic (i.e. chemopreventive) in the Ishikawa human endometrial (cervical) adenocarcinoma cell line, a form of cancer (cervical) that is both angiogenic (Eskander) and SOX18-dependent (Petrovic).  Accordingly, there would have been a reasonable expectation that administration of an effective amount of EC-1 to a subject having cervical cancer would treat said cancer.
Finally, it is noted that the language “prevention”, when construed in the broadest reasonable meaning, is taken to include subjects (i.e. a patient population) that have not yet developed the Applicant-elected angiogenesis and/or lymphangiogenesis-related disease, angiosarcoma.  This interpretation of the term ‘prevention’ is consistent with that disclosed in p [00106] of the specification.  Accordingly, administration of the any subject, is taken to meet the recited administration step as applied to the same patient population.
Thus, administration of the compound EC-1 to treat cervical cancer, at the dose taught by Gerhäuser meets the limitation of the recited administration step (compound and patient population), and thus renders obvious the claimed method of preventing angiosarcoma.

Conclusion
Claims 21 – 40 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DENNIS HEYER/Primary Examiner, Art Unit 1628